DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive.
At pages 7-8, Applicant argues that,
Poe et al. is not related to detecting flaming drips or to fire testing equipment at all. Instead, Poe et al. relates to “imaging systems used in association with flame generating combustion equipment such as industrial flares, burners and pilots to control the operation of the flame generating combustion equipment in an open-air environment.” Poe et al., para. [0002]; see also para. [0036]. As an example of an image processing algorithm for determining flame quality, Poe et al. discusses analyzing the RBG intensities of pixels in images of the flame. See Poe et al., para. [0049]. The Examiner suggests that this is more accurate for determining burning drips. However, Behrendt et al. also already discloses monitoring the quality of a flame of a burner using intensity of RBG components in an image. See Behrendt et al., para. [0058]. Despite already possessing the same flame imaging analysis as Poe et al. for monitoring the quality of a flame as disclosed in Poe et al. and despite disclosing a different method of detecting burning drips, the Examiner alleges that it would be obvious to implement the image analysis of Poe et al. in the system of Behrendt et al.
That is, the Examiner suggests modifying Behrendt et al. according to Poe et al. based on the disclosure of Poe et al. of the same technology (RBG image analysis) used for the same purpose (monitoring flame quality) as Behrendt et al. Further, the Examiner contends that it would be obvious to apply that technology already known to Behrendt et al. to the monitoring of burning drips even though Poe et al. is not related to fire testing of samples and even though Behrendt et al., which is related to fire testing of samples, discloses a different means of monitoring for burning drips. Applicant respectfully asserts that the articulated reasoning for this proposed modification lacks rational underpinning because there can be no suggestion to use a technology already known to a primary reference in a context already considered by the primary reference where the secondary reference provides no new teaching regarding that context.
Accordingly, Applicant respectfully asserts that claims 1-3, 5 and 12-15 are patentable over Behrendt et al. and Poe et al. under 35 U.S.C. § 103.

In response, Examiner respectfully disagrees and submits that Behrendt teaches, at paragraph [0058], performing analysis of images of the burner, not to detect a drip that is burning. These images are taken by the second camera. Behrendt also teaches that in order to detect a drip, the burner needs to be taken away from the test piece as shown in Fig. 10 and described at paragraph [0080] to avoid influence of the burner on the detection.
Further, Behrendt teaches using the first camera, not the second camera, to capture images of the region where the drips are coming away from the test piece. Thus, analysis to detect a burning drip is performed on images taken by the first camera, not the second camera as described at least at [0025]. In Behrendt, there is no evaluation of pixel color property of a pixel of each preprocessed image sample (that is, the images taken by the first camera for purpose of detecting the burning drip). Instead, in Behrendt, a burning drip is indirectly detected by means of a roll of wadding (see [0072] and [0076]).
Poe teaches ‘burning’ by counting separating and counting the colors of the pixels from a visible image from applicable color spectrums (see [0080]-[0083]). Clearly, this algorithm can be applied to preprocessed images taken by the first camera taught by Behrendt. Clearly, in Behrendt, the images taken by the first camera do not have images of the frame of the burner since the burner has been taken away as described above to avoid influence on the detection of the burning drips. The images of the first camera are also preprocessed by removing background to isolate regions of burning drips. Thus, these images show flames of burning drips only. If Poe’s algorithm to count colors of the pixels from applicable color spectrum is incorporated into the pixels of the preprocessed images taken by the first camera of Behrendt, flames of burning drips can be detected easily and accurately without cumbersome setup of a roll of wadding as described by Behrendt.
Thus, incorporating the teachings of Poe into Behrendt as described in the Office Action is not using a same technology for the same purpose because the teachings of Poe is not incorporated into analysis of images taken by the second camera, which captures images of the burner, but into analysis of images taken by the first camera, which captures images of regions of burning drips.
As such, Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Behrendt et al. (US 2009/0015837 A1 – hereinafter Behrendt) and Poe et al. (US 2011/0085030 A1 – hereinafter Poe).
Regarding claim 1, Behrendt discloses a system for the identification of the formation of a burning droplet of a material of a fiber optic cable during cable burn testing (Fig. 1; [0046] – a system for identification of the formation of a burning droplet as further described at least at [0026] and [0080] of a material of a test piece, which can be used for fiber optic cable), comprising: a data processing device for processing respective image data of a plurality of image samples of a plurality of images (Fig. 1; [0054]; [0056] - a device 116 for processing image data of a plurality of image samples from the first camera 106), the data processing device being configured to execute the following processing steps a) and b): a) preprocessing each of the recorded image samples of the image stream to generate a respective preprocessed image sample for each of the recorded image samples such that areas of the recorded image samples disturbing the identification of burning droplets are masked out in the respective preprocessed image sample ([0012] – preprocessing the images from the first camera to generate preprocessed image sample such that areas of the recorded image samples disturbing the identification of burning droplets, i.e. the disturbing influences of the burner flame, are masked out by filtering), b) identifying a burning droplet in each of the preprocessed image samples ([0075]; [0080] – identifying whether burning drips are falling – the drips are burning as described at least at [0026] as ‘burning parts of the test piece dripping down’).
However, Behrendt does not disclose the images are of an image stream and the identifying is performed by evaluating a pixel color property of a pixel of each preprocessed image sample.
Poe discloses a data processing device performs identifying of burning by evaluating a pixel color property of a pixel of each preprocessed image sample from an image stream ([0077] – via separating and counting the colors of the pixels from a visible image from applicable color spectrums, the images are of an image stream as further described at least at [0015]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Poe into detecting burning drips in the system taught by Behrendt to achieve accurate results.
Regarding claim 2, Poe also discloses a video camera for recording the image stream ([0015]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Poe into the system proposed in claim 1 so that the identifying can be continuously performed thus providing better results.
Regarding claim 3, Behrendt also discloses the data processing device is configured to execute a processing step of evaluating each preprocessed image sample of the image stream to determine if each preprocessed image sample of the image stream shows a part of the burning droplet ([0026]; [0080]) while Poe also discloses the evaluating is performed for each pixel of each preprocessed image sample of the image stream to determine if the evaluated pixel shows a part of the burning ([0077]). The motivation for incorporating the teachings of Poe into the proposed system has been discussed in claim 1 above.
Regarding claim 5, see the teachings of Behrendt and Poe as discussed in claim 3 above, in which Poe also discloses the data processing device is configured to execute a processing step of assigning a respective flame rating value to each pixel ([0077] – assigning a flame quality ratio). The motivation for incorporating the teachings of Poe into the proposed system has been discussed in claim 1 above.
Regarding claim 12, Behrendt also discloses a burn chamber (Fig. 2 – chamber 102), a supporting device to support the fiber optic cable (Fig. 2 – element 132), the supporting device being arranged in the burn chamber (Fig. 2 – arranged in chamber 102), a burner being arranged in the burn chamber in a distance above a bottom of the chamber (Fig. 2 – burner 110 arranged in chamber 102), the burner being configured to produce a flame which is suitable to ignite the fiber optic cable (Fig. 10 – when the test piece 900 as a fiber optic cable), wherein the video camera is mounted on the burn chamber for recording the image stream showing the inside of the burn chamber (Fig. 2 – cameras 106 and 108).
Behrendt does not explicitly disclose the burn chamber has a window.
Burner chambers have a side window for observing the test are well known in the art.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate a window into the chamber taught by Behrendt for an operator to conveniently observe the burn test.
Regarding claim 13, see the teachings of Behrendt and Poe as discussed in claim 12 above. Behrendt and Poe do not disclose the data processing device is configured to execute a step of cropping out a region located above the bottom of the burn chamber and below the burner in each of the recorded image samples for processing the image data of the cropped out region.
Cropping out a region in images for processing the data of the cropped out region is well known in the art.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate cropping a region out from each of the image samples taught by Behrendt to remove unnecessary parts of the image from processing.
Regarding claim 14, Behrendt also discloses the data processing device is configured to execute a step of masking out a reflection in the recorded image samples, the reflection being caused at least by the flame of the burner or a reflective surface in the inside of the burn chamber ([0012]).
Regarding claim 15, Behrendt also discloses a second data processing device  being configured as a computer to control the data processing device for processing the respective image data of the plurality of image samples of the image stream (Fig. 1 – computer 104 as the second data processing device).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Behrendt and Poe as applied to claims 1-3, 5, and 12-15 above, and further in view of Li et al. (US 2021/0217177 A1 – hereinafter Li).
	Regarding claim 4, see the teachings of Behrendt and Poe as discussed in claim 1 above. However, Behrendt and Poe do not disclose the data processing device is configured to execute the step of evaluating each pixel of each preprocessed image sample by a processing step of creating an image for each preprocessed image sample, the created image being a grayscale mask.
	Li discloses a processing device is configured to execute a step of evaluating each pixel of each preprocessed image sample by a processing step of creating an image for each preprocessed image sample, the created image being a grayscale mask ([0033]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Li into the system taught by Behrendt and Poe to produce noise-free image samples to make later processing easier and more accurate.
Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Behrendt and Poe as applied to claims 1-3, 5, and 12-15 above, and further in view of Privalov et al. (US 6,184,792 B1 – hereinafter Privalov).
	Regarding claim 6, see the teachings of Behrendt and Poe as discussed in claim 5 above. However, Behrendt and Poe do not disclose the data processing device is configured to execute a step of classifying each pixel whose flame rating value exceeds a threshold as showing the part of the burning droplet.
	Privalov discloses a data processing device is configured to execute a step of classifying each pixel whose flame rating value exceeds a threshold as showing the part of a burning (column 3, lines 34-56).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Privalov into the system taught by Behrendt and Poe to accurately identify the burning parts, including the burning droplets in Behrendt.
	Regarding claim 7, see the teachings of Behrendt and Poe as discussed in claim 5 above. However, Behrendt and Poe do not disclose the data processing device is configured to execute a step of grouping pixels by using a clustering algorithm.	Privalov discloses a data processing device is configured to execute a step of grouping pixels by using a clustering algorithm (Fig. 2; column 6, lines 41-43; column 3, lines 34-56).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Privalov into the system taught by Behrendt and Poe to accurately identify the burning parts, including the burning droplets in Behrendt.
Regarding claim 8, see the teachings of Behrendt, Poe, and Privalov as discussed in claim 7 above, in which Behrendt also discloses tracking burning regions ([0075]; [0080] – tracking burning regions to identify whether burning drips are falling – the drips are burning as described at least at [0026] as ‘burning parts of the test piece dripping down’) and Privalov in view of Behrendt and Poe also discloses the data processing device  is configured to execute a step of determining a burning region in each preprocessed image sample based on the grouped pixels and tracking the burning regions (Fig. 2; column 6, lines 41-43; column 3, lines 34-56).
The motivation for incorporating the teachings of Privalov into the proposed system has been discussed in claim 7 above.
Regarding claim 9, Behrendt also discloses the data processing device is configured to execute a processing step of tracking the burning droplet in the tracked burning regions ([0075]; [0080] – identifying whether burning drips are falling – the drips are burning as described at least at [0026] as ‘burning parts of the test piece dripping down’).
Regarding claim 10, Behrendt also discloses the data processing device is configured to execute a processing step of measuring the time during which the burning droplet is tracked in the tracked burning regions (Fig. 8; [0075]-[0076] –measuring the time during which the burning droplet is tracked).
Regarding claim 11, Behrendt , Poe, and Privalov do not disclose the data processing device is configured to execute a processing step of attributing a class designation to the fiber optic cable in dependence on the measured time.
Official Notice is taken that a processing step of attributing a class designation to a fiber optic cable in dependence on a measured time of droplets’ burning is well known in the art.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the processing step above into the system of Behrendt, Poe, and Privalov to provide a test result when performing a burn test on a fiber optic cable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484